Campbell, C. J.,
delivered the opinion of the court.
When a ticket does not purport to be a complete agreement between the carrier and the passenger, suppletory evidence is admissible to show that there was a further contract than is indicated by the ticket, but when it sets out the terms of a special contract, it is to be looked to as the evidence of the contract and is conclusive as to its terms. The ticket purchased by the appellant contained the terms of the contract for carriage, and was properly regarded by the circuit court as the sole evidence of her rights. It was therefore *199not erroneous to exclude the testimony offered by her. But with this testimony before the jury, it would have been the duty of the court to instruct the jury to find for the defendant. There is nothing in the testimony excluded inconsistent with the ticket. The appellant should not have been misled as to the terms on which a return ticket was procurable in New Orleans, and it was her misfortune and not the fault of the appellee that she encountered any difficulty on her return. She was chargeable with a knowledge of what her ticket set forth in unmistakable terms. It plainly stated that it was exchangeable “ at ticket office at New Orleans for a ticket good for the day and on the train designated on' the face of such exchange tiehet.” The appellant sent her ticket to New Orleans to be exchanged for a return ticket, and receiving the return ticket to which she was entitled, failed to use it on the day and train for which it was available,-and sought to travel home on it two days after the day for which it was issued and to which' it was limited. No wrong was done her by the refusal to carry her on that ticket. She got all that she bargained for, and could claim no more because of her misunderstanding of the terms of the contract.

Judgment affirmed.